UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): February 04, 2013 Fauquier Bankshares, Inc. (Exact name of registrant as specified in its charter) Virginia 000-25805 54-1288193 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 10 Courthouse Square, Warrenton, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On February 4, 2013, Fauquier Bankshares, Inc. issued a press release commenting on 2012 earnings. A copy of the press release is attached as Exhibits 99.1 to this current report on Form 8-K. The information in this Form 8-K, and the exhibit hereto, is being furnished and shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. 99.1 Press Release dated February 4, 2013, entitled "Fauquier Bankshares Announces Fourth Quarter and Year End 2012 Results" SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Fauquier Bankshares, Inc. February 4, 2013 By: /s/ Eric P. Graap Name: Eric P. Graap Title: Executive Vice President and Chief Financial Officer ExhibitIndex Exhibit No. Description Fauquier Bankshares Press Release 2012 Results
